DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction
Applicant’s election, without traverse, of Group I, claims 26-27, 29-30, 33, 38, 42-43 and 52-60, drawn to an rAAV comprising a coding sequence of human SIRT1 and methods of treating optic neuropathy, and election of SEQ ID NO: 12 in claims 27 and 55, an AAV2 capsid in claim 29, a hybrid promoter comprising a CMV promoter enhance sequence and a chicken beta-actin promoter sequence in claims 30 and 56, an AAV 5’ ITR and an AAV 3’ ITR from AAV2 in claim 33, a method of treating optic neuropathy in claim 42,  a WPRE in claims 53 and 58, in the reply filed on 10/05/2022 are acknowledged.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-5, 8, 13, 17-18, 28 and 51 are canceled.

Rejoinder
The species election requirements for SEQ ID NO in claims 27 and 55, and AAV capsids in claim 29 as set forth in the Office action mailed on 07/06/2022, has been reconsidered in view of the prior art. SEQ ID NO: 2 is rejoined as a SEQ ID NO, and an AAV8 capsid is rejoined as an AAV capsid. 

Claim Status
Claims 26-27, 29-30, 33, 38, 42-43 and 52-60 are pending. Claims 1-25, 28, 31-32, 34-37, 39-41, 44-51 are canceled.  Claims 26-27, 29-30, 33, 38, 42 and 52 are amended. Claims 53-60 are new. Claims 26-27, 29-30, 33, 38, 42-43 and 52-60 are under current examination. 

Priority
This application claims benefit as a 371 of PCT/US2018/029167 (filed on 04/24/2018), and claims benefits from 62/488,989 (filed on 04/24/2017). The instant application has been granted the earliest benefit date, 04/24/2017, from the application 62/488,989. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/08/2020, 06/11/2021 and 10/13/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. The corresponding signed and initialed PTO forms 1449 have been mailed with this action.
  
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (page 26, lines 5, 14 and page 51, line 17). Applicant is required to amend or delete the embedded hyperlink and/or other form of browser-executable code. For example, “www” can be replaced with “world wide web” as the URL code and “http” can be replaced with “hypertext transfer protocol”. See MPEP §  608.01.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Rejections over Bosch Tubert
Claims 26-27, 29, 33, 54-55, 57 and 59-60 are rejected under 35 U.S.C. 103 as being unpatentable over Bosch Tubert et al (US20160354489A1, cited in IDS 10/13/2021). 

 Claims 26 and 54 are directed to an rAAV or plasmid comprising a promoter and a sequence encoding a human SIRT1.
Bosch Tubert teaches a gene therapy method using AAV vectors containing the gene encoding Sirt1. In the working example 1 and Figure 2, Bosch Tubert teaches a recombinant AAV8-hAAT-Sirt1 AAV vector comprising an AAV8 capsid and a vector genome (related to Claim 26 preamble), comprising an AAV 5’ ITR (related to claim 26 (a)), a human alpha 1 antitrypsin (hAAT) promoter (related to claim 26 (b)), an optimized mouse Sirt1 sequence, and an AAV 3’ ITR (related to claim 26(d)) ([0118], lines 1-6, and page 13, line 3, also see Fig 2). Bosch Tubert also teaches a plasmid pGG2-HRC/hAAT-OptSirt1 comprising an expression cassette comprising a sequence encoding an optimized mouse Sirt1 sequence operably linked to a human alpha 1 antitrypsin (hAAT) promoter, related to claim 54 ([0118], lines 1-5).
 Bosch Tubert does not specifically teach an AAV vector or a plasmid comprising a sequence of a human SIRT1 in the working examples. 
However, Bosch Tubert teaches “suitable Sirt1 molecules useful for the invention include, without limitation, the homo sapiens sirtuin type 1 (Sirt1) mRNA described in NCBI under accession number AF083106)” ([0032] line 6), also Bosch Tubert’s claim 8 recites “the viral construct as defined in claim 1 wherein Sirt1 corresponds to a human Sirt1”.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the AAV vector and the plasmid comprising a promoter and an optimized mouse Sirt1 sequence flanked by ITRs disclosed by Bosch Tubert, by substituting the mouse Sirt1 sequence with a human SIRT1 gene taught by Bosch Tubert to make an AAV and a plasmid expressing human SIRT1 with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to make this substitution in order to apply this gene therapy method in human patients, see [0091, 0099, 0101, 0105, 0107], where Bosch Tubert teaches the intended use is in human patients.
With respect to claims 27 and 55, directed to the sequence encoding the human SIRT1 being SEQ ID NO: 2, Bosch Tubert teaches “the homo sapiens sirtuin type 1 (Sirt1) mRNA described in NCBI under accession number AF083106)” ([0032] line 7). The sequence of NCBI AF083106 (54-2294) is 100% identical to the instant SEQ ID NO: 2 in the present claims 27 and 55 (see SCORE search 11/19/2022, .rge file, result #2).
With respect to claim 29, directed to an AAV8 capsid, Bosch Tubert teaches making “AAV8-hAAT-Sirt1 and AAV8-hAAT-GFP vectors” ([0118], line 6). 
With respect to claims 33 and 59-60, directed to the ITRs being from AAV2 in the rAAV, the expression cassette flanked by ITR sequences in the plasmid and a host cell comprising the plasmid, Bosch Tubert teaches in Example 1 that the viral vectors were generated by triple transfection of human embryonic kidney 293 cells ([0118] line 7) (related to claim 60) with “a plasmid carrying the expression cassette flanked by the AAV2 inverted terminal repeats” (page 13, line 2, see also p. 7, [0062], last sentence) (related to claims 33 and 59). 
With respect to claim 57, directed to a polyA element, Bosch Tubert teaches including a polyA element ([0046, 0065]). 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Rejections over Zuo
Claims 26, 29-30, 33, 38, 42-43, 52-54 and 56-60 are rejected under 35 U.S.C. 103 as being unpatentable over Zuo et al (Invest Ophthalmol Vis Sci. 2013; 54: 5097–5102, cited in IDS 01/08/2020) in view of Patrício et al (Molecular Therapy: Nucleic Acids. 2017; 6: 198-208, PTO-892) and Bosch Tubert et al (US20160354489A1, cited in IDS 10/13/2021). 

The above claims are directed to a method of treating optic neuropathy with the rAAV-SIRT1 and the plasmid for making the rAAV.
Zuo teaches SIRT1 activation or overexpression promotes RGC survival and can be used to treat a variety of optic neuropathies caused by oxidative stress (title, abstract) (related to claim 42). Zuo teaches SIRT1 activation by administrating an activator resveratrol (page 5098, col 2, para 2) and SIRT1 gene overexpression in mouse eyes by knocking SIRT1 gene into mouse beta-actin locus (page 5097, last para, line 3, also see Fig 2A&2B for SIRT1 overexpression in retina) prevent RGC loss (see Fig 1 and Fig 3, respectively) and preserve RGC function as shown by analysis with pupillometry (Fig 4A) (related to claim 52). This neuroprotection is dependent on SIRT1 expression in neurons as resveratrol fails to prevent RGC loss in homozygous neuron-specific SIRT1-KO mouse eyes that underwent optic nerve crush (Fig 3A, page 5099, col 2, para 1, last 5 lines). Zuo teaches the activator resveratrol treatment is by oral gavage with 250 mg/kg resveratrol and repeats once daily (page 5098, col 2, para 2), and “while the compounds used have a relative affinity for SIRT1, some activation or inhibition of other sirtuins can also occur” (page 5101, col 2, line 10), thus the activator treatment is of high dose (equivalent to 18.75g daily for a 75kg person) and may be non-specific. 
However, although Zuo teaches SIRT1 gene overexpression in the eye can treat optic neuropathies, Zuo does not teach an AAV-Sirt1 vector to overexpress SIRT1 in the eye.
Patrício teaches a safe and effective AAV vector to be used in gene therapy in the eye (abstract, page 199, results section line 1). Patrício teaches two AAV2 vectors expressing Rab escort protein 1 (REP1) used in a clinical trial as a gene therapy for choroideremia and two AAV2 vectors expressing GFP reporter gene (page 199, Result section “Generation of AAV Vectors”) (related to claims 26 and 29). In the Result section “Generation of AAV Vectors” (page 199, col 2), Patrício teaches the AAV2-CAG-REP1-WPRE-pA plasmid in a host cell (related to claims 33, 54 and 59-60) and virus comprise a CAG promoter (hybrid of the human cytomegalovirus upstream enhancer with the chicken b-actin promoter, see Fig 1A legend) (related to claims 30 and 56), a WPRE sequence (related to claims 53 and 57-58), and further comprise an intron (from the CAG promoter where the b-actin promoter contains the first exon and the first intron of b-actin gene), a Kozak consensus sequence, a bovine growth hormone polyadenylation signal (related to claim 57). Patrício teaches the virus is resuspended in sterile PBS and used in subretinal injections (page 205, col 1, line 3 from bottom and col 2, “Subretinal Injections”) (related to claim 38). Patrício teaches virus is delivered at 1 x 109 vg/eye (Figs. 2-3&5, page 200, last para), and teaches a previous study has used a dose of 2.7 x 1010 vg/eye (page 204, col 2, line 2 from bottom), related to the dose range in claim 43. Patrício teaches various serotypes of AAV have been tested and “the demonstration of safety and efficacy of serotype 2 … justified its used in the first AAV gene therapy trials in the human eye” (page 198, col 2, end of para 1).
Bosch Tubert teaches an AAV8-Sirt1 vector and a plasmid for overexpressing Sirt1 in liver to treat non-alcoholic fatty liver disease (related to claims 26 and 54). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the SIRT1 gene overexpression to treat optic neuropathies disclosed by Zuo, by substituting with an AAV2 vector expressing SIRT1 suitable for eye delivery disclosed by Patrício and Bosch Tubert with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to do so for multiple reasons. First, in regard to choosing AAV2 to overexpress SIRT1, Zuo teaches the SIRT1 gene overexpression can treat optic neuropathies while SIRT1 activator treatment is of high dose and non-specific, Patrício teaches the AAV2-mediated gene therapy in the human eye is safe and effective. Second, in regard to choosing the AAV2 vector comprising the CAG promoter, WPRE, polyA and a plasmid, since Zuo teaches that ubiquitous expression of SIRT1 under the endogenous beta actin promoter (Zuo, page 5097, last para, line 3), thus using a beta actin-based promoter (a CAG promoter) in the AAV vector would have been obvious to express SIRT1 in the retinal cells. Moreover, Patrício teaches that “the presence of WPRE led to significantly higher levels of transgene expression” (abstract, Figs 1-6), and the polyA was well known element for stabilizing gene expression and plasmid was necessary to prepare the AAV2 vector. Third, in regard to the dose and carrier, Patricio teaches the effective dose in a PBS based pharmaceutical composition for localized retinal injection, which would have been obvious to specifically treat the eye disease of Zuo. Notably, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is a routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. 
Finally, in regard to the reasonable expectation of success in making and using an AAV-SIRT1 vector as gene therapy, Bosch Tubert reduces to practice an AAV-SIRT1 vector and a method of AAV-mediated SIRT1 delivery that can achieve long-term and tissue-specific overexpression of SIRT1 [0008, 0119]. Thus, one of ordinary skill in the art would have had a reasonable expectation of success in making and using an AAV-SIRT1 vector.
It would be therefore predictably obvious to use AAV gene therapy when practicing a method of Zuo. In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988) (citations omitted) (The court held the claimed method would have been obvious over the prior art relied upon because one reference contained a detailed enabling methodology, a suggestion to modify the prior art to produce the claimed invention, and evidence suggesting the modification would be successful.). Therefore, one of ordinary skill in the art could have pursued the known potential option of using AAV-SIRT1 gene therapy to treat optical neuropathies with a reasonable expectation of success.   This reasonable expectation of success is supported by:  (1) Zuo provides a suggestion to treat optical neuropathies by SIRT1 gene overexpression, (2) the reference of Patricio et al. contains a detailed enabling methodology for AAV gene therapy that could easily be applied to other genes (i.e., SIRT1) to treat eye diseases, and (3) the success of making and using AAV-SIRT1 for gene therapy as taught by Bosch Tubert suggests modification of the method of Zuo to include AAV-SIRT1 gene therapy would be successful.  
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Allowable Subject Matter
Claims 27 and 55 comprise allowable subjection matter. Specifically, the prior art does not teach nor reasonably suggest an rAAV or a plasmid comprising the codon-optimized nucleic sequence encoding human SIRT1 of SEQ ID NO: 12. 

Conclusion
No claims are allowed. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jianjian Zhu whose telephone number is (571)272-0956. The examiner can normally be reached M - F 8:30AM - 4PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANJIAN ZHU/Examiner, Art Unit 1631                                                                                                                                                                                                        
	
/ARTHUR S LEONARD/Examiner, Art Unit 1631